Citation Nr: 1732097	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disability, previously claimed as coronary artery disease (CAD), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970, to include service in the Republic of Vietnam (RVN). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently returned to the VA RO in Louisville, Kentucky.  


REMAND

The Board finds that further development is required before the Veteran's claim on appeal is decided. 

The Veteran contends that he currently has a heart disability related to his period of active service, to include his herbicide exposure sustained therein.  The Veteran initially filed a claim of entitlement to service connection for CAD in July 2003, which was later denied by the RO in January 2005.  The RO undertook independent review of the file pursuant to Nehmer, when ischemic heart disease was added to the list of disabilities presumptively related to herbicide exposure and later denied the claim in a June 2011 rating decision. 

The June 2011 rating decision found that the Veteran was presumed exposed to herbicides as a result of his service in the RVN.  However, the evidence of record at that time failed to show that the Veteran had a diagnosed heart disability.  The Veteran had undergone two prior VA examinations in October 2004 and September 2006 in connection with his initial claim, both of which were negative for a clinical diagnosis of a heart disability.  Furthermore, the Veteran had submitted VA treatment records from October 2003 which indicated that imaging of his heart returned normal results.  In October 2005, April 2006, and March 2007 treatment notes, the Veteran explicitly denied chest pain.  Seemingly, medical evidence of record did not indicate that the Veteran had a heart disability at the time of his VA examinations. 

In support of his current claim, the Veteran submitted more recent treatment records.  Treatment records from July 2011 show that the Veteran had sustained a myocardial infarction, and had subsequently been hospitalized for approximately 3 days at his local VA Medical Center after being transported from a private hospital.  Treating physicians in the private hospital conducted portable imaging of the Veteran's chest and noted that the Veteran was experiencing pulmonary vascular redistribution and lung interstitial markings, which were consistent with congestive heart failure.  After that, the Veteran was transported to the Frankfurt VAMC, where a cardiac catheterization with percutaneous coronary intervention was conducted.  Less than 50 percent stenosis of the internal carotid arteries was found and distal occlusive disease of the right vertebral artery was identified.  

The last time the Veteran was afforded a VA examination, he had not yet developed the most significant of his cardiac symptoms, and as a result, those VA examinations are no longer adequate for purposes of determining entitlement to service connection.  Given the lack of a clinical diagnosis, but a definite presence of existing cardiac symptoms and treatment, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present heart disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, given that the last medical evidence of record concerning the Veteran's heart disability is from 2011, current treatment records should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine whether the Veteran has a diagnosable heart disability, to include ischemic heart disease and/or coronary artery disease.  The examiner must review the claims file and should note that review in the report.  A complete history of symptoms and treatment should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted, and all findings reported in detail.  The examiner should specifically consider the July 2011 treatment records and the treating physician's impression of congestive heart failure and consider the Veteran's lay statements.  

A complete rationale for all opinions and conclusions offered should be provided, and reconciled with pertinent evidence of record.  

3.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
	Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




